      Case 3:19-cv-01642-X Document 1 Filed 07/09/19       Page 1 of 43 PageID 1


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION



 PEDIATRIC NURSING
 CERTIFICATION BOARD,
                                                          Civil Action No.:
        Plaintiff,

 v.

 GILLILAND ASSOCIATES, INC. D/B/A
 MELNIC CONSULTING GROUP, and
 LINDY LEE MOAKE,                                   JURY TRIAL DEMANDED


        Defendants.


                                    COMPLAINT

       Plaintiff Pediatric Nursing Certification Board (“PNCB”), by and through its

undersigned counsel, brings this Complaint against Defendants Gilliland Associates, Inc.

d/b/a Melnic Consulting Group (“Melnic”), and Lindy Lee Moake (“Moake (collectively,

Melnic and Moake are referred to as “Defendants”), and alleges as follows:

                              I.   NATURE OF THE ACTION

       1.     PNCB brings this action to protect the integrity of the Pediatric Nurse

Practitioners Acute Care board certification program and to recover the extensive

damages caused by Defendants’ scheme to undermine the board certification process for

their own financial gain.




PLAINTIFF’S ORIGINAL COMPLAINT                                                    PAGE 1
    Case 3:19-cv-01642-X Document 1 Filed 07/09/19            Page 2 of 43 PageID 2


       2.     Defendants Melnic and Moake, providers of commercial test preparation

services for PNCB’s Certified Pediatric Nurse Practitioner Acute Care Exam (“CPNP-AC®

Exam” or the “Exam”), unlawfully copied and disseminated more than one-hundred

(100) of PNCB’s secure, trade secret and copyright-protected CPNP-AC Exam items to

nurses seeking board certification as Acute Care Pediatric Nurse Practitioners.

Defendants unlawfully obtained PNCB’s CPNP-AC Exam items by mobilizing nurses

who utilized their test preparation services to disclose and reconstruct the contents of the

CPNP-AC Exam after taking the Exam in knowing violation of PNCB’s copyright notices

and confidentiality agreements to which every CPNP-AC Exam candidate must agree.

Defendants then incorporated the memorized and reconstructed CPNP-AC Exam

content into their commercial test preparation materials for later sale and distribution to

future CPNP-AC candidates.

       3.     PNCB sponsors, develops and administers the CPNP-AC Exam as an

essential component of the Pediatric Nurse Practitioner Acute Care board certification

program, the only national board certification program in the United States for nurses

who provide advanced nursing care to children with acute, complex, critical, and

chronic illness. Certification by PNCB as an Acute Care Certified Nurse Practitioner

demonstrates that the nurse has the knowledge and skills deemed necessary to provide

safe and competent acute care to a highly vulnerable population.




COMPLAINT                                                                            PAGE 2
    Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 3 of 43 PageID 3


      4.     Forty-six (46) states, including Texas, require a passing score on the CPNP-

AC Exam as a condition of licensure to practice as an Acute Care Pediatric Nurse

Practitioner in those states. Thus, PNCB board certification as a CPNP-AC serves as a

proxy for licensure.

      5.     CPNP-AC candidates with advance access to CPNP-AC Exam content

unquestionably obtain an unearned advantage on the Exam, and their Exam scores are

not a valid indicator that they have the knowledge and skills deemed necessary to

provide safe and competent advanced nursing acute care to children. The designation of

CPNP-AC is rendered meaningless if the families of pediatric patients, their treating

physicians, the hospital systems where they receive care, state boards of nursing and the

public may be concerned that the nurses who achieved their CPNP-AC certification and

state licenses were able to do so only because they obtained an unearned advantage on

the CPNP-AC Exam.

      6.     PNCB brings this action to stop Defendants from causing further harm to

PNCB’s CPNP-AC certification program, recover the extensive damages Defendants

have already inflicted on PNCB, and, as further articulated in this Complaint, to assert

claims against Defendants for:

                 a. copyright infringement in violation of the Copyright Act, 17
                    U.S.C. § 501 et seq.;

                 b. misappropriation of trade secrets in violation of the Defend
                    Trade Secrets Act of 2016 (“DTSA”), 18 U.S.C. § 1836;



COMPLAINT                                                                          PAGE 3
    Case 3:19-cv-01642-X Document 1 Filed 07/09/19              Page 4 of 43 PageID 4


                  c. Misappropriation of trade secrets in violation of the Texas
                     Uniform Trade Secrets Act;

                  d. Tortious interference with existing contractual relationships
                     under Texas law; and

                  e. Civil conspiracy under Texas law.


                       II.   PARTIES, JURISDICTION AND VENUE

       7.     PNCB is a not-for-profit association with its principal place of business

located at 9605 Medical Center Drive, Suite 250, Rockville, Maryland 20850.

       8.     Defendant Gilliland Associates, Inc. d/b/a Melnic Consulting Group is a

corporation organized and existing under the laws of Colorado, with its principal place

of business located at 1864 Stockton St., San Francisco, California 94133. Despite

conducting business in Texas, Melnic has failed to maintain an agent for service of process

in the State of Texas, so may it be served through the Secretary of State for the State of

Texas at Citations Unit, P.O. Box 12079, Austin, Texas 78711-2079 (via mail) or 1019

Brazos Street, Austin, Texas 78701 (via delivery). The Secretary of State may mail a copy

of citation to Melnic’s agent for service of process in the state of Colorado: Toussaint &

Coaty, P.C., 32065 Castle Court, Suite 150, Evergreen, Colorado 80439 or wherever it may

be found.

       9.     Melnic is subject to the personal jurisdiction in the United States District

Court for the Northern District of Texas, Dallas Division, because Melnic purposefully

availed itself of the benefits and protections of Texas in this District. Specifically, Melnic



COMPLAINT                                                                              PAGE 4
     Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 5 of 43 PageID 5


conducts its commercial test preparation business in Dallas County, Texas, and solicits

individuals working or living in Dallas County, Texas, to purchase its test preparation

services, and collaborates in the promotion and production of live, in-person test

preparation courses in Dallas County. Melnic has entered into contractual relationships

with individuals working or living in Dallas County, Texas, to provide the

aforementioned services. Melnic has also knowingly entered into a business relationship

pursuant to a contract with Lindy Lee Moake, a resident of the Northern District of Texas,

in furtherance of Melnic’s commercial test preparation activities throughout Texas and

elsewhere. Further, Melnic has engaged in tortious conduct in this District by infringing

PNCB’s copyrights, misappropriating Plaintiff’s trade secrets and intentionally and

tortuously interfering with contracts that exist between PNCB and other residents of this

District.

       10.   Upon information and belief, Defendant Lindy Lee Moake is an adult

individual who resides at 527 McNear Drive, Coppell, Texas 75019, and is employed by

Children’s Medical Center Dallas, an academic healthcare system located at 1935 Medical

District Drive, Dallas, Texas 75235. Upon further information and belief, Moake can be

served with process through personal service at either her residence or employment

address, or wherever she may be found.




COMPLAINT                                                                           PAGE 5
     Case 3:19-cv-01642-X Document 1 Filed 07/09/19           Page 6 of 43 PageID 6


       11.    Moake is subject to personal jurisdiction in this District because Defendant

resides and works in this District and has engaged in tortious conduct in this District by

infringing Plaintiff’s copyrights and misappropriating Plaintiff’s trade secrets.

       12.    This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1331, § 1338(a), and § 1367(a).

       13.    Venue is proper in the Northern District of Texas under 28 U.S.C. § 1391

and 1400(a) because, Moake resides in this District, and a substantial part of the acts and

omissions giving rise to the claims set forth below occurred in this District.

                        III. FACTS COMMON TO ALL COUNTS

A.     PNCB and the CPNP-AC Exam

       14.    PNCB was founded in 1975 in Maryland as an unaffiliated not-for-profit

association dedicated to the delivery of high-quality care to pediatric patients and their

families through the development and maintenance of nationally accredited certification

programs. PNCB was chartered by the American Academy of Pediatrics, the National

Association of Pediatric Nurse Practitioners and the Association of Faculties of Pediatric

Nurse Practitioners. PNCB initially established the Pediatric Nurse Practitioners

(“PNPs”) certification program and developed and began administering the board

certification examination for Primary Care PNPs.

       15.    In 2005, PNCB established the Certified Pediatric Nurse Practitioner Acute

Care (“CPNP-AC”) program and developed the corresponding certification Exam in




COMPLAINT                                                                            PAGE 6
    Case 3:19-cv-01642-X Document 1 Filed 07/09/19           Page 7 of 43 PageID 7


response to practice analysis research indicating a unique set of competencies that

enabled acute care PNPs to provide family-centered and culturally respectful care for

pediatric patients with acute, complex, critical, and chronic illness. CPNP-ACs work

closely with an interprofessional team to provide the highest level of evidence-based care

for infants, children, adolescents, and young adults with life-threatening illnesses and

organ dysfunction or failure. The most common practice settings for this group of PNPs

are pediatric intensive care units and emergency rooms.

      16.    PNCB is the only organization to offer national board certification for Acute

Care PNPs, and the CPNP-AC Exam program is accredited by the National Commission

for Certifying Agencies (“NCCA”) through 2022.

      17.    Since the launch of the CPNP-AC Exam, nearly 3,000 PNPs have earned the

CPNP-AC credential by attaining a passing score on the CPNP-AC Exam, a secure,

proctored, computer-based examination delivered at test centers nationwide. The CPNP-

AC Exam contains confidential, copyright protected items not disclosed to anyone except

those taking the Exam and those involved in creating it, all of whom are subject to

agreements not to copy, disclose, reconstruct, share or discuss its content, and placed on

notice of PNCB’s copyrights in the Exams.

      18.    Maintaining the integrity of the CPNP-AC program and ensuring the

validity of CPNP-AC Exam scores are matters of serious public concern. The stakeholders

in the CPNP-AC program are acutely ill children, adolescents, and young adults and their



COMPLAINT                                                                           PAGE 7
    Case 3:19-cv-01642-X Document 1 Filed 07/09/19         Page 8 of 43 PageID 8


families, the employers of CPNP-ACs, state regulators, graduate level educational

programs and faculty that prepare CPNP-ACs, the membership organizations that count

CPNP-ACs as members, and all care providers who hold the CPNP-AC credential.

Certification as a CPNP-AC demonstrates to the public that the credential holder has the

knowledge and skills deemed necessary to provide safe and competent care to a highly

vulnerable population.

       19.   To be eligible to sit for the CPNP-AC Exam, a nurse must have an active,

unencumbered registered nurse license, have graduated from an accredited masters or

doctoral program with a concentration of study in pediatric acute care in the role of a

nurse practitioner, and have a minimum of 500 clinical practice hours. Passing the Exam

is a requirement for licensure and therefore employment in 46 states, and it is required

by a significant number of employers and professional malpractice insurance carriers in

the remaining four states that do not require national certification as a condition of

licensure.

       20.   As a certification organization accredited by NCCA, PNCB is prohibited

from developing and marketing its own test preparation services and has never formally

endorsed or entered into any partnership or agreement with Melnic or any other

company or organization that provides test preparation services.




COMPLAINT                                                                         PAGE 8
     Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 9 of 43 PageID 9


B.     Development of the CPNP-AC Exam.

       21.    Development of the CPNP-AC Exam—including the various forms that are

used in administering the Exam and the individual exam items included in each form—

is a scientifically rigorous, expensive and time-consuming process, involving multiple

levels of development and review.

       22.    Using a rigorous scientific methodology, PNCB compiles a number of

CPNP-AC Exam forms, with each form consisting of passages and multiple-choice items

developed and selected to assess candidate knowledge of each of the concepts tested in

the CPNP-AC Exam. A multiple choice “item” often references a passage or graphic

image, and consists of a question, or stem, and set of response options, three of which are

typically incorrect, and one of which is the correct answer. Each CPNP-AC Exam form

contains 150 items that cover the body of knowledge and all subtopics tested in the Exam

and 25 “field test” or experimental items (i.e. items that are being considered for future

use and do not count toward the total score for that Exam), for a total of 175 items within

each form.

       23.    Field test items are newly developed, unscored items that are placed in the

CPNP-AC Exam form to be analyzed for use as scored items in future CPNP-AC Exam

forms. Before an item can be included as a scored item in a test form, it must be field

tested so that CPNP-AC Exam developers can effectively evaluate the measurement

qualities of the item based on data gathered from candidates who interact with the item



COMPLAINT                                                                            PAGE 9
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19            Page 10 of 43 PageID 10


during an Exam administration. PNCB can only introduce a new scored item to an

CPNP-AC Exam form after it has obtained sufficient performance data on the item from

field testing, can establish an item difficulty level for the item for scoring purposes, and

has concluded that the item provides a valid and reliable measure of the concepts it was

developed to assess.

       24.    From item writing, item field testing, item bias testing, and form

construction, PNCB invests significant resources into the development and production

of CPNP-AC Exam forms, a process that can take several years and costs PNCB

approximately $150,000 on average for each scorable CPNP-AC Exam form. After

development, the scorable items in each Exam form may be administered multiple times

before being retired. However, even after Exam forms are retired, PNCB will deposit

some of the items from retired CPNP-AC Exam forms back into its “item bank” and the

items may be re-used on other CPNP-AC Exam forms at a later date. Accordingly, each

item and each CPNP-AC Exam form has substantial value to PNCB.

       25.    The secure contents of each CPNP-AC Exam are trade secrets, and PNCB

goes to great lengths to protect the security and confidentiality thereof. In addition to

other security measures designed to keep CPNP-AC Exam content secret that are

described in greater detail below, all PNCB employees, contractors, and vendors who

either develop or are exposed to CPNP-AC Exam content in the course of carrying out

their respective duties on behalf of PNCB, enter into confidentiality agreements with



COMPLAINT                                                                           PAGE 10
     Case 3:19-cv-01642-X Document 1 Filed 07/09/19         Page 11 of 43 PageID 11


PNCB that require them to maintain the confidentiality of all CPNP-AC Exam content in

perpetuity. Each CPNP-AC candidate also enters into a confidentiality agreement with

PNCB, described in greater detail below, that requires them to keep CPNP-AC Exam

content secret in perpetuity.

       26.    To promote fairness and protect the validity of the Exam, PNCB has created

policies to ensure that candidates do not copy or share CPNP-AC Exam content or

otherwise obtain advance access to exam questions.

C.     Applying for Certification as a CPNP-AC and Taking the Exam

       27.    During the CPNP-AC application process, candidates are required to read

and agree to the PNCB Honor Statement Attestation presented to them at the time they

submit their applications on the PNCB website. As part of the process, candidates must

also affirm that they have read the current version of the Candidate Handbook―the official

policy and procedure guide to PNCB certification exams―and that they agree to the

policies contained in the Candidate Handbook. Finally, the PNCB Honor Statement

Attestation requires candidates to confirm acceptance of PNCB's Code of Ethics.

       28.    The PNCB Honor Statement Attestation provides, in pertinent part:

              NON-DISCLOSURE OF EXAM CONTENT:

              •      I understand that all examination materials are
              copyrighted and are the sole property of the PNCB. I agree
              not to disclose or communicate about exam questions with
              my colleagues, supervisors, mentors, or teachers. Violation of
              this confidentiality may jeopardize my certification or
              opportunity to become certified in the future.


COMPLAINT                                                                          PAGE 11
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 12 of 43 PageID 12


             •     I understand that exam content will not be available for
             review by candidates either before or after the examination.

      29.    The Candidate Handbook that includes PNCB’s board certification exam

policies that candidates must read and accept provides, in pertinent part:

             Exam Copyright and Confidentiality

             All examination questions are the copyrighted property of
             PNCB. It is forbidden under federal copyright law to copy,
             reproduce, record, distribute, or display these examination
             questions by any means, in whole or in part. Doing so may
             subject you to severe civil and criminal penalties. As an exam
             candidate, you agree not to disclose information about test
             questions and answers in any way. This includes talking
             about questions with your colleagues, supervisors, mentors,
             or teachers. Violation of this confidentiality agreement can
             jeopardize your certification or opportunity to become
             certified in the future. Protect yourself, your colleagues, and
             the credential by not discussing test questions with anyone.

             Misconduct or Irregular Behavior

             Irregular behavior is attempted violation(s) of the rules
             regarding any part of the examination process. Irregular
             behavior includes but is not limited to:

                 •   Violations before testing:
                                           ****

                        o Seeking information about exam items and/or
                          answers from previous candidates or formal or
                          informal test preparation groups.
                                         ****

                 •   Violations after testing:
                        o Reproducing exam items, by any means,
                            including reconstruction from memory.
                        o Communicating about exam items and/or
                            answers with other candidates, potential



COMPLAINT                                                                      PAGE 12
     Case 3:19-cv-01642-X Document 1 Filed 07/09/19         Page 13 of 43 PageID 13


                           candidates or formal        or   informal    test
                           preparation groups.
                                         ****

                •   Consequences of Irregular Behavior
                    • If evidence is found of a breach of exam materials
                      before the exam administration, and evidence
                      suggests that the behavior is organized and/or may
                      involve a number of candidates, PNCB reserves the
                      right to cancel the exam administration.
                    • If evidence is found of a breach in the security of
                      exam materials after an exam administration, and
                      evidence suggests that the behavior was organized
                      and/or may have involved a number of candidates,
                      PNCB reserves the right to nullify the exam results
                      of some or all candidates.
                                           ****

                    •   If after PNCB’s review of the available information
                        it is determined that irregular behavior has
                        occurred, the violator’s exam results will be
                        invalidated. The candidate will either be prohibited
                        from taking future PNCB certification exams or
                        special procedures will be implemented for future
                        exams. PNCB may choose to provide notice of the
                        sanctions imposed to entities with a need to know
                        such as a state board of nursing. Exam fees will not
                        be refunded and PNCB may also pursue a legal
                        remedy against the candidate(s).


                •   If the irregular behavior involves unauthorized
                    reproduction and/or distribution of exam materials or
                    dissemination of exam content, PNCB will pursue all
                    legal means available to protect the copyrighted
                    materials.


       30.   The PNCB Candidate Handbook is a publicly available document posted

on            PNCB’s               website             at            the         URL


COMPLAINT                                                                      PAGE 13
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 14 of 43 PageID 14


https://pncb.org/sites/default/files/resources/PNCB Exam Candidate Handbook.pdf,

and is easily located via a link on the PNCB web page entitled, “CPNP-AC Exam

Administration, What to expect,” located at URL https://pncb.org/cpnp-ac-exam-

administration.

      31.    On the day of the administration of the CPNP-AC Exam at the test center,

before candidates are even allowed to access the CPNP-AC Exam, candidates must agree,

by clicking a box labeled “accept,” to an additional non-disclosure agreement that

appears on the computer screen. The candidate agrees, among other things, that:

             This exam is confidential and proprietary. It is made available
             to you solely for the purpose of assessing your proficiency.
             You are expressly prohibited from disclosing, publishing,
             reproducing, or transmitting this exam, in whole or in part, in
             any form or by any means, verbal or written, electronic or
             mechanical, for any purpose, without the prior written
             permission of the Pediatric Nursing Certification Board.
             Violation of this confidentiality may jeopardize your
             opportunity to become certified or maintain certification.

      32.    After taking the CPNP-AC Exam, but before the candidate is permitted to

complete the testing process, each candidate’s computer screen displays the following

message:

             All examination questions are copyrighted and the property
             of PNCB. Your agreement to the non-disclosure and general
             terms of use at the beginning of this session prohibits you
             from disclosing information about this examination in any
             way. Violation of this confidentiality will jeopardize your
             opportunity to become certified or maintain certification.




COMPLAINT                                                                         PAGE 14
     Case 3:19-cv-01642-X Document 1 Filed 07/09/19       Page 15 of 43 PageID 15


       33.   PNCB utilizes additional security measures to ensure fairness and protect

the security, confidentiality and integrity of the CPNP-AC Exam on exam days that

include:

             (a)   ensuring that all test centers are staffed by no less than two
                   professional test center administrators trained in the CPNP-
                   AC security rules (“Test Center Administrator” or “TCA”);

             (b)   verifying identity using government-issued identification
                   documents before admitting candidates to the exam room;

             (c)   confirming the candidate’s CPNP-AC registration through
                   PNCB’s registration system;

             (d)   requiring candidates to provide a hand signature at check in,
                   and prior to every entrance to and exit from the exam room,
                   including before and after all breaks;

             (e)   taking an exam-day photo of each candidate;

             (f)   requiring candidates to remove all physical items such as
                   phones, notes, jackets, hats, watches, and other prohibited
                   items, power off and store phones in sealed cell phone bags,
                   and store all such items in their lockers prior to entering the
                   exam room;

             (g)   inspecting eyeglasses and any large or unusual jewelry;

             (h)   regularly monitoring the conduct of candidates inside the
                   exam room; and

             (i)   conducting and recording video and audio surveillance of the
                   check-in area and exam room at all times.

D.     PNCB Received a Tip That the Exam Was Breached and Began an Investigation

       34.   In February, 2019, PNCB received an email from a nurse (the

“Whistleblower”) who explained that she had successfully passed the CPNP-AC Exam a




COMPLAINT                                                                            PAGE 15
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19           Page 16 of 43 PageID 16


few days earlier and a friend who was preparing to take the CPNP-AC Exam requested

that the Whistleblower review a document that contained what she thought were practice

questions that might help her prepare for the CPNP-AC Exam. The Whistleblower’s

friend wanted the Whistleblower to look at the practice exam content to get her opinion

about whether the questions contained in the document would be useful material to

study. The Whistleblower further explained in her email to PNCB, “When I opened the

document, I recognized [that the] majority of the questions [were] from the ACTUAL

board test I just took.” The Whistleblower forwarded the document she had received to

PNCB along with the text message communications she exchanged with her friend about

the document, which was titled “2016 Kelsey ACPNP Board Questions,” (the “Kelsey

Document”). The heading at the top of the first page of the Kelsey Document reads: “AC-

PNP Board exam questions,” and the document includes 137 numbered questions with

purportedly correct answers under each question. A number of the answers were

followed by a question mark.

       35.    PNCB analyzed and compared the items in the Kelsey Document to its

actual CPNP-AC Exam items, and determined that more than one-hundred (100) of the

items in the Kelsey Document were substantially similar to actual, trade secret, copyright-

protected CPNP-AC Exam items contained across four (4) different forms of the CPNP-

AC Exam.




COMPLAINT                                                                           PAGE 16
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19        Page 17 of 43 PageID 17


      36.    Two examples of the infringing items contained in the Kelsey Document

compared to the original items contained in the actual CPNP-AC Exam are set forth

below. “NS” is the industry-accepted abbreviation for normal saline.




      37.    PNCB promptly withdrew the Exam from all testing centers and launched

a comprehensive investigation to determine the source of the Kelsey Document and scope

of the breach of PNCB’s trade secret and copyright-protected CPNP-AC Exam items.

      38.    The metadata in the Kelsey Document showed that “Lindy Moake” last

saved the document in late 2016.

      39.    Through the investigation, PNCB determined that the primary distributor

of the Kelsey Document was Moake, who emailed the document to a number of nurses

preparing for the CPNP-AC Exam after receiving it from Kelsey. Then, as might be

predicted, nurses who received the Kelsey Document from Moake further disseminated

it to their peers preparing for the CPNP-AC Exam.


COMPLAINT                                                                      PAGE 17
     Case 3:19-cv-01642-X Document 1 Filed 07/09/19       Page 18 of 43 PageID 18


       40.   PNCB’s investigation also revealed that Moake worked with Melnic in

developing and providing CPNP-AC test preparation services and materials to CPNP-

AC candidates, as described in greater detail below.

E.     Melnic’s and Moake’s CPNP-AC Exam Review Services

       41.   Melnic is a nationwide job placement firm for advanced practice registered

nurses and physician assistants. Melnic advertises itself has having relationships with

hiring managers at “the nation’s leading hospitals and clinics” and offers placement

services to medical employers and employees alike.

       42.   Melnic also owns and operates the “AC+PNP Exam Review,” a web-based

commercial test preparation service available at URL: https://ac-pnp.com. The purpose of

the AC+PNP Exam Review, as advertised by Melnic, is to “prepare graduates of acute

care PNP programs for the Pediatric Nursing Certification Board (PNCB) acute care

certification exam.”

       43.   Remarkably, Melnic offers a “100% money back guarantee” to CPNP-AC

candidates who fail the CPNP-AC Exam after using Melnic’s services. A screenshot from

the Melnic website reflecting this guarantee is provided below:




COMPLAINT                                                                        PAGE 18
Case 3:19-cv-01642-X Document 1 Filed 07/09/19   Page 19 of 43 PageID 19
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19         Page 20 of 43 PageID 20




      45.   As noted in Moake’s profile on the Melnic website, Moake is a senior faculty

member of the Pediatric Acute Care Nurse Practitioner Program at the University of




COMPLAINT                                                                        PAGE 20
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19            Page 21 of 43 PageID 21


Texas at Arlington, and practices as a nurse manager at Children’s Health in Dallas,

Texas.

         46.   Moake obtained CPNP-AC certification in 2008. Accordingly, Moake is

aware that the contents of the CPNP-AC Exam are confidential and copyright-protected.

Before taking the CPNP-AC Exam in 2008, Moake was required to certify that she

understood that “[a]ll examination questions are the copyrighted property of PNCB.” She

further agreed that “[i]t is forbidden under federal copyright law to copy, reproduce,

record, distribute or display these examination questions by any means, in whole or in

part. Doing so may subject you to severe civil and criminal penalties.”

         47.   Jill Gilliland (“Gilliland”) is Melnic’s founder and president. Gilliland has

worked in the recruiting industry for over twelve years and claims to have expertise in

the pediatric nursing field and industry knowledge of children’s hospitals, physicians’

groups, and pediatric clinics. Gilliland also describes herself as the President of Melnic’s

AC-PNP Exam Review, which she says she “created, designed, managed, and

developed.” Gilliland, on behalf of Melnic, worked directly with Moake in developing

Melnic’s CPNP-AC preparation services. Melnic’s description of the “database of Acute

Care PNP board exam questions, answers and rationale” that Moake “developed” “over

the years” demonstrates that Gilliland and Melnic had full knowledge that the content

incorporated into Melnic’s test prep materials was compiled by Moake from candidates

who memorized and reconstructed content from PNCB’s trade secret and copyright-



COMPLAINT                                                                            PAGE 21
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 22 of 43 PageID 22


protected CPNP-AC Exams. In addition to working with Moake to develop and manage

the web-based component of Melnic’s CPNP-AC Exam prep services, Gilliland also

collaborated with Moake in producing the in-person review courses taught by Moake in

Texas. Gilliland and Melnic also referred CPNP-AC candidates to Moake if they failed

the CPNP-AC Exam, with the intention and knowledge that Moake would provide them

with additional reconstructed CPNP-AC Exam content that Moake had collected from

other CPNP-AC candidates over the years.

      48.    The Melnic AC+PNP Exam Review website contains descriptions of the

requirements imposed by PNCB on candidates for the CPNP-AC Exam and includes

verbatim copies of portions of PNCB’s website pages that describe candidate policies for

the CPNP-AC Exam. The Melnic AC+PNP Exam Review website also provides links to

PNCB’s website where CPNP-AC Exam requirements and candidate policies are publicly

displayed. As set forth in greater detail in paragraph 29 of the Complaint, PNCB’s website

publicly displays information about the confidential and copyright protected nature of

the CPNP-AC Exam and requirements regarding a candidate’s duty to keep the content

of the CPNP-AC Exam confidential.

      49.    Melnic’s    AC-PNP     Exam     Review    website    includes   e-commerce

functionality, so that candidates can sign up for the service and pay by a credit card

directly though the website. Melnic offers customers three different packages of services,

ranging in price from $157.85 for access to “Three AC-PNP Practice Exam Modes,” up to



COMPLAINT                                                                          PAGE 22
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19         Page 23 of 43 PageID 23


$375.00 for the “Practice Exams” plus the “Interactive Review Course.” The service

offerings made available through the website are depicted in the screenshot below:




      50.    Based upon the information received in the investigation, PNCB purchased

access to the “Three AC-PNP Practice Exam Modes” offered on Melnic’s website. PNCB’s

analysis of the Melnic practice exams offered through the website revealed that the




COMPLAINT                                                                       PAGE 23
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19           Page 24 of 43 PageID 24


Melnic “Practice Exam” content alone included a total of twenty-eight (28) items that

were substantially similar to actual CPNP-AC Exam items.

          51.   PNCB accordingly notified Melnic in writing of the infringing content and

asked Melnic to remove those infringing items from the website. Despite contending that

the so-called practice test items were not infringing, Melnic represented to PNCB that

they removed the twenty-eight items from the website.

          52.   PNCB has not purchased or been able to access or review the additonal

CPNP-AC Exam preparation materials offered as part of the “Interactive Review Course”

on the Melnic website. However, on information and belief, the additional Melnic CPNP-

AC Exam preparation materials included in the “Interactive Review Course” contain a

significant volume of additional CPNP-AC Exam content collected by Moake on behalf

of Melnic with Melnic’s knowledge and inducement, in violation of PNCB’s exclusive

rights.

          53.   Moake and Melnic also collaborate on the production of in-person CPNP-

AC Exam review courses given in Dallas, Texas, among other places, that candidates

must pay a fee to attend. At the in-person review courses, Moake distributes electronic

and paper test preparation materials, including content that is substantially similar to

PNCB’s trade secret and copyright-protected CPNP-AC Exam content. As demonstrated

in further detail below, Melnic later posts media and content from the in-person review




COMPLAINT                                                                         PAGE 24
Case 3:19-cv-01642-X Document 1 Filed 07/09/19   Page 25 of 43 PageID 25
Case 3:19-cv-01642-X Document 1 Filed 07/09/19   Page 26 of 43 PageID 26
Case 3:19-cv-01642-X Document 1 Filed 07/09/19   Page 27 of 43 PageID 27
Case 3:19-cv-01642-X Document 1 Filed 07/09/19   Page 28 of 43 PageID 28
Case 3:19-cv-01642-X Document 1 Filed 07/09/19   Page 29 of 43 PageID 29
Case 3:19-cv-01642-X Document 1 Filed 07/09/19   Page 30 of 43 PageID 30
Case 3:19-cv-01642-X Document 1 Filed 07/09/19   Page 31 of 43 PageID 31
Case 3:19-cv-01642-X Document 1 Filed 07/09/19   Page 32 of 43 PageID 32
     Case 3:19-cv-01642-X Document 1 Filed 07/09/19        Page 33 of 43 PageID 33


G.     The Repercussions of Defendants’ Illicit Scheme.

       64.    Shortly after discovering the breach of the CPNP-AC Exam, PNCB

suspended all CPNP-AC testing in an effort to preserve the integrity of the board

certification process.

       65.    The four (4) copyright-protected CPNP-AC Exam forms that were breached

as a result of Defendants’ infringing conduct, and all of the Exam items contained within

those forms, are now unusable, because they have been utterly stripped of their

measurement value.

       66.    PNCB was forced to expend significant financial and human resources to

quickly develop and validate new CPNP-AC Exam forms with items that were not

breached, to ensure that future Exam results will be valid and trustworthy.

       67.    PNCB was also forced to expend significant financial and human resources

to investigate this matter in order to determine the full scope of the breach and mitigate

any further harm to PNCB and the CPNP-AC program.

       68.    PNCB’s investigation, which included a comprehensive scientific analysis

of the test response data for all CPNP-AC candidates who took the Exam since 2016,

demonstrated that a number of nurses who received passing scores on the CPNP-AC

Exam in that time period obtained an unearned advantage on the Exam because they

received advance access to PNCB’s breached CPNP-AC Exam content as a direct result

of Defendants’ unlawful conduct. Accordingly, PNCB will have to invalidate the Exam



COMPLAINT                                                                          PAGE 33
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 34 of 43 PageID 34


scores of a number of those nurses, and they will have to take the CPNP-AC Exam again

to ensure that they meet the knowledge standards required of CPNP-ACs.

       69.    Defendants have financially damaged PNCB in an amount exceeding one-

million dollars, which includes all of the costs and expenses that have been incurred and

will be incurred by PNCB as a direct and proximate result of Defendants’ unlawful

conduct.

       70.    Further, PNCB’s reputation in the healthcare provider and patient

communities as a trusted provider of certification services may be imperiled because of

Defendants’ tortious acts.

                                         COUNTS

                                        Count One:

             Copyright Infringement in Violation of 17 U.S.C. § 501 Et. Seq.

       71.    PNCB hereby repeats and incorporates each and every allegation of

Paragraphs 1-70 of this Complaint as though fully set forth herein.

       72.    Each CPNP-AC Exam form is a discrete secure test developed by PNCB as

an original work of authorship, which is copyrightable under 17 U.S.C. § 102. Each secure

test is created from a group of secure test items.

       73.    The United States Copyright Office issued Certificates of Registration for

each of PNCB’s CPNP-AC Exam forms, including Registration Nos. TX0008731975,

TX0008731976, TX0008731165, and TX0008731978 (the “CPNP-AC Exams”).




COMPLAINT                                                                         PAGE 34
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 35 of 43 PageID 35


      74.    As lawful owners of the copyrights in the CPNP-AC Exams, PNCB is

entitled to, inter alia, the exclusive rights to do and to authorize the reproduction,

distribution, display of and the preparation of derivative works based on the copyrighted

work. 17 U.S.C. § 106.

      75.    Defendants copied, distributed, and displayed content that is substantially

similar to the content contained in the CPNP-AC Exams, and created derivative works

based on the CPNP-AC Exams, as described in paragraphs 40-59 of the Complaint.

      76.    Defendants’ unauthorized copying, distribution, and display and creation

of derivative works based on the CPNP-AC Exams in interstate commerce constitutes an

actual and threated infringement of PNCB’s copyrights.

      77.    The foregoing conduct on the part of Defendants constitutes willful

copyright infringement in violation of the Copyright Act. 17 U.S.C. § 101 et seq.

Specifically, Defendants duplicated and published substantially similar copies of the

items contained in the CPNP-AC Exams to candidates for the CPNP-AC Exam.

Defendants did so for their own financial gain.

      78.    Defendants had full knowledge of PNCB’s rights in and to the CPNP-AC

Exams and the secure test items contained therein when they copied, displayed and

created derivative works therefrom.

      79.    Defendants Melnic and Moake knew that the CPNP-AC test preparation

content that Melnic and Moake distributed through the Melnic website, via email and at



COMPLAINT                                                                         PAGE 35
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 36 of 43 PageID 36


in-person test preparation courses in Texas included content that was substantially

similar to and derived from actual CPNP-AC Exams.

       80.    Defendant Melnic had the right and ability to supervise the infringing

conduct of Moake and Melnic’s employees, and a direct financial interest in the infringing

activities described in this Complaint.

       81.    Defendant Melnic also induced and materially contributed to Defendant’s

Moake’s infringing conduct.

       82.    By reason of the foregoing acts of copyright infringement and threatened

continued copyright infringement by Defendants, PNCB has sustained substantial

damages.

       83.    Defendants’ copyright infringements have caused PNCB to suffer

irreparable harm for which no adequate remedy at law exists.

       84.    Pursuant to 17 U.S.C. § 502, PNCB seeks an injunction to permanently

restrain Defendants’ infringement of PNCB’s copyrights in the CPNP-AC Exams.

                                          Count Two:

   Misappropriation in Violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836

       85.    PNCB hereby repeats and incorporates each and every allegation of

Paragraphs 1-70 of this Complaint as though fully set forth herein.

       86.    Each CPNP-AC Exam form contains trade secrets that consist of passages,

graphic images, questions, incorrect answer choices, and correct answers that include




COMPLAINT                                                                          PAGE 36
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 37 of 43 PageID 37


research information and psychometric techniques used for evaluating and assessing the

competency of a candidate to provide acute pediatric care, including care for children

with acute, complex, critical, and chronic illness study, which are not generally known to

the public (the “CPNP-AC Exam Trade Secrets”).

       87.    CPNP-AC Exam forms containing the CPNP-AC Exam Trade Secrets are

used by PNCB and candidates in interstate commerce, as the CPNP-AC Exam is

administered throughout the United States.

       88.    Candidates derive significant economic value from passing CPNP-AC

Exam scores, including state licensure and career opportunities and increased

compensation made available to them by virtue of passing the CPNP-AC Exam and

obtaining their certification and licensure.

       89.    If a candidate had advance knowledge of the contents of the CPNP-AC

Exam, the candidate could achieve a passing score on the CPNP-AC Exam that would

not be a valid indicator of the candidate’s knowledge or competency, but would

nonetheless result in the candidate receiving certification, thereby allowing a pediatric

nurse practitioner who has not validly obtained certification to obtain a license and

employment and to provide advanced nursing acute care to a vulnerable population, our

nation’s critically or chronically ill children.

       90.    The CPNP-AC Exam Trade Secrets derive actual and/or potential

independent economic value from not being generally known to and not being readily



COMPLAINT                                                                          PAGE 37
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 38 of 43 PageID 38


ascertainable by proper means by another person who can obtain economic value from

the disclosure or use of the information.

       91.      PNCB takes extensive measures to maintain the secrecy of the CPNP-AC

Exam Trade Secrets.

       92.      Each and every candidate agrees to maintain the confidentiality of CPNP-

AC Exam content before they are allowed to take the Exam. Such Agreement imposes

upon the candidate a continuing duty to keep the contents of the CPNP-AC Exam

confidential.

       93.      With knowledge of the trade secret status of the CPNP-AC Exam, Moake,

on her own and on behalf of Melnic, and with Melnic’s knowledge, solicited candidates

to provide Defendants with PNCB’s CPNP-AC Exam Trade Secrets in violation of the

candidates’ agreements with PNCB. Defendants successfully obtained PNCB’s CPNP-

AC Exam Trade Secrets, and for their own financial gain, provided PNCB’s CPNP-AC

Exam Trade Secrets to paying CPNP-AC candidates through Melnic’s and Moake’s test

prep services. Defendants knowingly, willfully, and maliciously acquired and disclosed

the CPNP-AC Exam Trade Secrets through improper means and knew that they had used

improper means to do so.

       94.      The foregoing acts of Defendants constitute willful and malicious

misappropriation of the CPNP-AC Exam Trade Secrets under 18 U.S.C. § 1836.




COMPLAINT                                                                        PAGE 38
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19          Page 39 of 43 PageID 39


      95.    As a direct and proximate result of Defendants’ willful and malicious

misappropriation of trade secrets, PNCB has sustained substantial damages.

                                     Count Three:

  Misappropriation in Violation of the Texas Uniform Trade Secrets Act, TEX. CIV.
                      PRAC. & REM. CODE § 134A.001 Et Seq.

      96.    PNCB hereby repeats and incorporates each and every allegation of

Paragraphs 1-70 of this Complaint as though fully set forth herein.

      97.    The foregoing acts of Defendants constitute willful and malicious

misappropriation of the CPNP-AC Exam Trade Secrets under TEX. CIV. PRAC. & REM.

CODE § 134A.001 et seq.

      98.    As a direct and proximate result of Defendants’ willful and malicious

misappropriation of trade secrets, PNCB has sustained substantial damages.

                 Count Four: Tortious Interference with Existing Contracts

      99.    PNCB hereby repeats and incorporates each and every allegation of

Paragraphs 1-52 this Complaint as though fully set forth herein.

      100.   PNCB had existing contracts subject to interference. Specifically, PNCB has

existing contracts with each candidate for the CPNP-AC Exam, which impose upon the

candidates’ duties to maintain the confidentiality of the content of the CPNP-AC Exam.

      101.   Defendants intentionally and willfully interfered with those contracts.

Specifically, Defendants, with knowledge of the candidates’ contractual duties to

maintain the confidentiality of the content of the CPNP-AC Exam, solicited candidates to


COMPLAINT                                                                        PAGE 39
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19           Page 40 of 43 PageID 40


provide CPNP-AC Exam content to Defendants in violation of those contractual

obligations. Following such solicitation, Defendants actually obtained trade secrets and

copyrighted CPNP-AC Exam content from candidates, in direct violation of those

candidates’ agreements with PNCB. Defendants then disclosed the CPNP-AC Exam

content to other candidates before those other candidates took the CPNP-AC Exam.

       102.   As a direct and proximate cause of Defendants’ interference with the

confidentiality agreements between PNCB and candidates, PNCB has incurred

substantial damages.

                                       Count Five:

                                    Civil Conspiracy

       103.   PNCB hereby repeats and incorporates each and every allegation of

Paragraphs 1-70 of this Complaint as though fully set forth herein.

       104.   Defendants Moake and Melnic, are a combination of two or more persons.

       105.   Defendants had an objective with a lawful purpose to be accomplished

through unlawful means. Specifically, Defendants had an objective to develop and

administer a test prep services with the purpose of offering the services, for a fee, to

candidates who desire to take the CPNP-AC Exam.

       106.   Defendants had a meeting of the minds to accomplish their objective

through unlawful means. Specifically, Defendants desired to obtain actual CPNP-AC

Exam content to include in their test preparation materials to increase the likelihood that




COMPLAINT                                                                           PAGE 40
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19           Page 41 of 43 PageID 41


candidates would purchase their services and to increase the likelihood that their

customers would obtain an unearned advantage on the CPNP-AC Exam. Defendants had

a plan to obtain PNCB’s trade secret and copyrighted CPNP-AC Exam content by

soliciting candidates for the CPNP-AC Exam to reconstruct and forward CPNP-AC Exam

content so that it could be incorporated into their commercial test prep materials.

      107.   Defendants took overt steps to accomplish this purpose through unlawful

means. Moake solicited candidates for the CPNP-AC Exam to provide Moake and Melnic

with CPNP-AC Exam content and successfully obtained that content and forwarded it to

Melnic. Defendants then incorporated that material into Melnic’s test prep course or

distributed it directly to candidates for the CPNP-AC Exam. Defendants’ acquisition and

use of CPNP-AC Exam content, as detailed above, constitutes copyright infringement,

trade secret misappropriation, and tortious interference with existing contracts.

      108.   As a direct and proximate result of Defendants’ combined efforts, PNCB

has suffered substantially damages.

                            IV.       PRAYER FOR RELIEF

      WHEREFORE, PNCB respectfully prays for the following relief:

      (a)    That judgment on all claims of the Complaint be entered for Plaintiff
             and against Defendants;

      (b)    That Defendants, their heirs, agents, attorneys, representatives,
             assigns, and anyone acting in concert with any of them, be
             permanently enjoined and restrained from:

             1.     Disclosing any of PNCB’s exam content to anyone;



COMPLAINT                                                                             PAGE 41
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19           Page 42 of 43 PageID 42


             2.     Using any of PNCB’s exam content in any manner;

             3.     Reproducing, distributing copies of, or preparing derivative
                    works based on any portion of any PNCB exam or otherwise
                    infringing any of PNCB’s copyrights in its exams; and

      (c)    That Defendants be ordered to identify all persons who conspired or
             assisted them in obtaining PNCB’s trade secrets and/or copyrighted
             materials, as well as all persons to whom they have disclosed or
             distributed trade secrets or copyrighted materials belonging to
             PNCB and to specify the information and/or materials disclosed or
             distributed to each such person;

      (d)    That Plaintiff be awarded all damages and losses sustained as a
             result of Defendants’ copyright infringement, misappropriation of
             trade secrets, and tortious interference, jointly and severally;

      (e)    That Plaintiff be awarded its costs and reasonable attorney’s fees;

      (f)    That Plaintiff be awarded exemplary and punitive damages as a
             result of Defendants’ willful, intentional and wrongful acts; and

      (g)    That Plaintiff be awarded any further relief that the Court deems to
             be just and proper.

                                   JURY DEMAND

      PNCB respectfully requests a trial by jury on all issues triable thereby.




COMPLAINT                                                                           PAGE 42
   Case 3:19-cv-01642-X Document 1 Filed 07/09/19    Page 43 of 43 PageID 43


                                   RESPECTFULLY SUBMITTED:

                                   /s/ Christopher B. Trowbridge
                                   Christopher B. Trowbridge
                                   ctrowbridge@bellnunnally.com
                                   Texas Bar No. 24008182
                                   Scott R. Larson
                                   slarson@bellnunnally.com
                                   Texas Bar No. 24097971

                                   BELL NUNNALLY & MARTIN LLP
                                   2323 Ross Ave., Suite 1900
                                   Dallas, Texas 75201
                                   Telephone: (214) 740-1400

                                   Marc J. Weinstein
                                   marc@mjweinsteinlaw.com
                                   Pennsylvania Bar No. 206441
                                   Florida Bar No. 151246
                                   Admission Pending

                                   MARC J. WEINSTEIN PLLC
                                   41 University Drive, Suite 400
                                   Newtown, PA 18940
                                   Telephone: (215) 847-3319

                                   ATTORNEYS FOR PLAINTIFF PEDIATRIC NURSING
                                   CERTIFICATION BOARD




COMPLAINT                                                               PAGE 43
